RESPONSE TO AMENDMENT

Claims 1-5, 7-9, and 12-17 are pending in the application.  Claims 6, 10, and 11 have been cancelled.  Claims 12-17 are newly added.
Amendments to the claims, filed November 10, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (a) rejection of claims 1-9, made of record in the office action mailed August 25, 2021, Page 3*, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed November 10, 2021.
	
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7-9, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronin (U.S. Pat. Pub. 2004/0089203) in view of Guynn (U.S. Pat. Pub. 2014/0224154).
Regarding claim 1, Ronin teaches a granulated cementitious composition comprising (Abstract) dry cementitious materials comprising micron-sized particles (Portland Cement, Abstract) and dry supplemental cementitious materials (SCM's) (Abstract) dry coated on the grinding, Abstract; Paragraphs [0008]-[0009]).  Ronin further teaches the SCM’s are fine supplementary cementitious materials (Abstract; Paragraph [0008]).
Ronin fails to teach SCM’s are submicron or nano-sized.
Guynn teaches cement-SCM blends (Abstract) fine supplemental cementitious materials help disperse cement particles, fill fine pore spaces, increase fluidity, increase strength, and decrease permeability (Paragraph [0105]).  Guynn further teaches the fine SCMs can have a particle size of about 0.01 µm to about 1 µm (Paragraph [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fine SCMs of Ronin have a particle size of about 0.01 µm to about 1 µm as taught by Guynn as being known fine SCM particle sizes that can be used in cement compositions.
The limitation “without comminution of the supplemental cementitious materials” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Ronin in view of Guynn discloses a granulated cementitious composition comprising dry cementitious materials comprising micron-sized particles and supplemental cementitious materials comprising submicron or nano-sized dry particles or a combination thereof dry coated on the dry cementitious materials.
SiO2 containing microfiller, Abstract).
Regarding claim 3, Ronin teaches further comprising aggregates (Paragraph [0015]).
Regarding claim 5, Ronin teaches further comprising a binder (a polymer in the form of a powdery water-reducing agent, Abstract).
Regarding claim 7, Ronin teaches wherein the SCM's are siliceous-SiO2-containing particles (Abstract).
Regarding claim 8, Ronin teaches wherein the binder is a polymer in the form of powdered chemical additives (a polymer in the form of a powdery water-reducing agent, Abstract).
Regarding claim 9, Ronin teaches wherein the additives are superplasticizer/high range water reducers, plasticizer/mid and normal range water reducers, and/or retarding or accelerating admixtures for concrete (a polymer in the form of a powdery water-reducing agent, Abstract).
Regarding claims 12 and 14, the limitations “wherein the granulated cementitious composition is produced directly in the process of coating of the cementitious materials” and “wherein the granulated cementitious composition is produced following the process of coating of the cementitious materials”, respectively, are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Ronin in view of Guynn discloses a granulated cementitious 
Regarding claim 17, the limitation “dry coated on the cementitious materials, the dry coating induced by activating the dry cementitious materials and the supplemental cementitious materials by applying mechanical forces to cause compression and/or shear deformation of the dry cementitious materials and supplemental cementitious materials” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Ronin in view of Guynn discloses a granulated cementitious composition comprising dry cementitious materials comprising micron-sized particles and supplemental cementitious materials comprising submicron or nano-sized dry particles or a combination thereof dry coated on the dry cementitious materials.

Claims 4, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ronin (U.S. Pat. Pub. 2004/0089203) in view of Guynn (U.S. Pat. Pub. 2014/0224154) and further in view of Soroushian (U.S. 4,902,347).
Ronin and Guynn are relied upon as discussed above.
Regarding claim 4, Ronin fails to teach further comprising reinforcement fibres.
Abstract).  Soroushian further teaches the polyamide fibers increase the ultimate tensile and flexural strength of the hardened cementitious composite and in improving the ductility and toughness of the material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the multicomponent macro-cement composition of Ronin in view of Guynn further include polyamide fibers (reinforcement fibers) as taught by Soroushian in order to increase the ultimate tensile and flexural strength of the hardened composition and to improve the ductility and toughness of the material.
Regarding claims 13, 15, and 16, Ronin teaches the granulated cementitious composition further comprises aggregates having a round or round and flattened shape (Paragraph [0015]).
Ronin fails to teach wherein the granulated cementitious composition comprises granules having an equivalent spherical diameter of from about 1 to about 20 mm, from about 1 to about 5 mm, and about 2 to about 10 mm, respectively.
Soroushian teaches aggregates with a maximum size of 9 mm and/or a maximum size of less than 4.5 mm can be added to the cementitious composition (Col. 5, lines 62-65; Col. 6, lines 15-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the aggregates of Ronin have a maximum size of 9 mm and/or a maximum size of less than 4.5 mm as taught by Soroushian as the size of aggregates that can be used in cementitious compositions.  As such, the granulated cementitious composition of Ronin in view of Guynn would comprise granules n equivalent spherical diameter of from about 1 to about 20 mm, from about 1 to about 5 mm, and about 2 to about 10 mm, respectively.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 10, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Ronin does not provide a granulated cementitious composition that lacks comminution of the supplemental cementitious materials and Ronin provides a granulated cementitious composition produced by grinding/milling, which necessarily will result in comminution.  Applicant further argues that Paragraph [0009] of the instant originally filed disclosure discusses that the production of cementitious composition using grinding/milling results, in practice, in impractical production flexibility, unpredictable results, and non-optimal packing and that a composition as claimed, which addressed these issues through the application of a different process, necessarily results in a different product.
However, as discussed above, “without comminution of the supplemental cementitious materials” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  Applicant has not provided any evidence that the claimed product differs in kind from those of the prior art.  Furthermore, it appears from Applicant’s disclosure that grinding/milling cannot be used for optimum packing of multi-component cementitious mixtures because it is considered impossible to calculate optimum ratio of the components based on their original sizes because of comminution and that without comminution, an optimum ratio can be calculated.  However, the packing of the cementitious mixtures and ratios of the components are not currently claimed features. Therefore, Applicant’s arguments are deemed unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 22, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788